EXHIBIT 10.7





THE RUBICON PROJECT, INC.
2014 EQUITY INCENTIVE PLAN
MARKET STOCK AWARD AGREEMENT
(Performance-Based Vesting)
This Market Stock Award Agreement consisting of the Notice of Grant immediately
below (the “Notice of Grant”) and the accompanying Market Stock Award Agreement
(the “Market Stock Award Agreement” and together with the Notice of Grant, the
“Agreement”) is made between The Rubicon Project, Inc. (the “Company”) and
________________ (“Participant”) as of the Issuance Date set forth in the Notice
of Grant below.
NOTICE OF GRANT


The Company hereby grants to Participant a market stock award (the “MSA”)
consisting of shares of Common Stock subject to vesting as set forth below
(“Market Stock”), and subject to the terms and conditions of the Plan and this
Agreement. Unless otherwise defined herein, the terms defined in the 2014 Stock
Incentive Plan, as amended (the “Plan”) shall have the same defined meanings in
this Agreement, and the terms Involuntary Termination, Disability, and Sale
Transaction as used herein have the meanings given to them in the Severance
Agreement.


For purpose of this Agreement, the terms in the left-hand column below have the
corresponding meanings set forth opposite them in the right-hand column.


Common Stock
Common stock of the Company, par value $.0001 per share.
Issuance Date   
_______
Issuance Date Fair Market Value
$____, which is the Fair Market Value on the Issuance Date.
Issuance Date Performance Value
$_______, which is the arithmetic mean of the closing prices for the Common
Stock on the New York Stock Exchange as reported by _______ for each of the 20
consecutive trading days ending on and including the Issuance Date.
Issued Shares         
_____ shares of Common Stock, which is 150% of the initial Target Shares
(rounded to the nearest whole share with a result ending in .5 being rounded to
the next higher whole share).
Measurement Date
The first to occur of (i) _______, (ii) the effective date of a Sale
Transaction, or (iii) the date of termination of Participant’s Continuous
Service as a result of an Involuntary Termination, death, or Disability.
Measurement Date Performance Value
The arithmetic mean of the closing prices for the Common Stock on the New York
Stock Exchange (or such other exchange or market system as may then be the
primary exchange or market system upon which the Common Stock trades for at
least a majority of the 20 trading days included in the average) as reported by
_______ (or if _______ is not then reporting closing prices, then by a source of
national standing that the Board or Committee deems reliable) for each of the 20
consecutive trading days ending on and including the Measurement Date, except
that if the Measurement Date is the effective Date of a Sale Transaction, then
the Measurement Date Performance Value is the effective value per share of
Common Stock in the Sale Transaction rather than a trailing average.





--------------------------------------------------------------------------------



Performance Factor
If the Calculated Quotient is less than 50%, the Performance Factor is zero. If
the Calculated Quotient is more than 150%, the Performance Factor is 150%. If
the Calculated Quotient is at least 50% but not more than 150%, the Performance
Factor is equal to the Calculated Quotient. For this purpose, the “Calculated
Quotient” is obtained by dividing the Measurement Date Performance Value by the
Issuance Date Performance Value.
Severance Agreement
That certain Executive Severance and Vesting Acceleration Agreement between the
Company and Participant.
Target Shares
Is initially _____ shares of Common Stock, which is determined as the quotient
obtained by dividing$___________ by the Issuance Date Fair Market Value (rounded
to the nearest whole share with a result ending in .5 being rounded to the next
higher whole share). Subject to Section 3 of this Notice, if Participant’s
Continuous Service terminates before the earlier of _______ and the effective
date of a Sale Transaction, on account of Participant’s (i) death, (ii)
Disability, (iii) Involuntary Termination not in connection with a Sale
Transaction , or (iv) voluntary termination initiated by Participant, then the
Target Shares shall be reduced to an amount equal to the product obtained by
multiplying the initial Target Shares by a fraction, the numerator of which is
the number of days from the Issuance Date to the date of termination of
Participant’s Continuous Service and the denominator of which is 1,066.
Vested Shares
The number of shares of Common Stock, consisting of none, some, or all of the
Issued Shares, determined as the product obtained by multiplying the Performance
Factor times the Target Shares as of the Measurement Date, after giving effect
to any reduction in the number of Target Shares that results from termination of
Participant’s Continuous Service for any reason set forth in the section
entitled “Target Shares”.
Vesting Date
The date that the Board or Committee certifies the Measurement Date Performance
Value, the Performance Factor, and the Vested Shares, as calculated by the
Company as of the Measurement Date. If the Measurement Date is _______, it is
anticipated that the Board or Committee will certify on May 15, _______, so that
the Vesting Date coincides with the Company’s regular May 15 vesting date for
restricted stock and restricted stock unit awards, but the Board or Committee is
not required to certify on May 15, _______.

1.
As of the Issuance Date, the Company shall issue to Participant all of the
Issued Shares.



2. The Issued Shares are subject to vesting as described in this Notice of
Grant, and non-transferable prior to vesting as described in Section 14 of the
Market Stock Award Agreement below. None of the Issued Shares will vest before
the Vesting Date, and vesting of Issued Shares will occur only on the Vesting
Date, without any ratable vesting for periods of time before the Vesting Date.
3. If Participant’s Continuous Service is terminated by the Company with Cause
at any time before the Vesting Date, or by Participant without Good Reason at
any time before the first anniversary of the Issuance Date, then there will be
no Measurement Date or Vesting Date, the MSA will automatically terminate, and
the Issued Shares will be forfeited to and automatically reacquired by the
Company at no cost to the Company, and Participant will have no further rights
to the Issued Shares or otherwise under the MSA.

2

--------------------------------------------------------------------------------



4. As of the Measurement Date, the Company shall determine and the Board or
Committee shall certify the Measurement Date Performance Value, the Performance
Factor, and the Vested Shares. Notwithstanding anything else, the Vested Shares
may not exceed 150% of the Target Shares, as adjusted.
5. As of the Vesting Date, the transfer restrictions applicable to the Vested
Shares shall lapse, and as promptly as practicable on or following the Vesting
Date the Vested Shares shall be released from Escrow and delivered to
Participant. If the application of the vesting methodology results in the
vesting of a fractional Share, the number of Shares that shall become vested on
the Vesting Date shall be rounded to the nearest whole Share.
6. Following the Measurement Date and any related Vesting Date, any and all
Issued Shares in excess of the Vested Shares will be forfeited to and reacquired
by the Company at no cost to the Company and Participant will have no further
rights with respect to such forfeited shares.
7. Handling of the Issued Shares in case of Involuntary Termination of
Participant’s Continuous Service is set forth in this Agreement, and accordingly
the vesting acceleration provisions of the Severance Agreement (i.e. Sections
2(b)(iv), 2(c)(iii), and 2(d) thereof) do not apply to the MSA or the Issued
Shares.


Participant acknowledges receipt of a copy of the Plan and represents that
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands this Agreement and the Plan. Participant
further acknowledges that this Agreement and the Plan (including any exhibits to
each document) set forth the entire understanding between Participant and the
Company regarding the Shares subject to this Agreement and supersede all prior
oral and written agreements with respect thereto, including, but not limited to,
any other agreement or understanding between Participant and the Company
relating to Participant’s Continuous Service and any termination thereof,
compensation, or rights, claims or interests in or to the Shares.
 
 
 
 
 
PARTICIPANT:
 
 
THE RUBICON PROJECT, INC.:
 
 
 
 
 
 
 
 
By:
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








3

--------------------------------------------------------------------------------



MARKET STOCK AWARD AGREEMENT
1.    Grant of Market Stock. The Company hereby grants to the Participant named
in the Notice of Grant an award of Restricted Stock, subject to all of the terms
and conditions in this Market Stock Award Agreement and the Plan, which are
incorporated herein by reference. The Notice of Grant above is referred to in
this Agreement as the “Notice of Grant.” This Market Stock Award Agreement and
the Notice of Grant are referred to collectively as the “Agreement” relating to
the Restricted Stock described in the Notice of Grant. Restricted Stock issued
pursuant to the Agreement is referred to in this Agreement as “Restricted
Stock.”
2.    Company’s Issuance of Common Stock. As of the Issuance Date set forth in
the Notice of Grant, the Company issues to Participant the Issued Shares as set
forth in the Notice of Grant subject to the vesting requirements set forth in
the Notice of Grant (each, a “Share” and collectively, the “Shares”). All Shares
shall be held in escrow by an authorized officer of the Company in accordance
with the terms of the Joint Escrow Instructions attached hereto as Exhibit A.
Participant will have no right to the release of any Shares from the escrow
created by the Joint Escrow Instructions (the “Escrow”) unless and until the
Shares have vested in the manner set forth in Section 4 and the restrictions in
Section 14 shall have lapsed.
3.    Participant Representations.
(a) Participant acknowledges that (i) Participant was and is free to use
professional advisors of Participant’s choice in connection with this Agreement
and any grant of Restricted Stock, that Participant understands this Agreement
and the meaning and consequences of receiving a grant of Restricted Stock and
unrestricted Shares released from the Escrow upon vesting of such Restricted
Stock, and is entering into this Agreement freely and without coercion or
duress; and (ii) Participant has not received and is not relying, and will not
rely, upon any advice, representations or assurances made by or on behalf of the
Company or any of its Affiliates or any employee of or counsel to the Company or
any of its Affiliates regarding any tax or other effects or implications of
receiving a grant of Restricted Stock or the holding of Shares or other matters
contemplated by this Agreement.


(b) Participant is aware of the Company’s business affairs and financial
condition and understands that an investment in the Shares involves a high
degree of risk. Participant is aware of the lack of liquidity of the Shares and
the restrictions on transferability on the Restricted Stock and the Shares,
whether vested or unvested, including that Participant may not be able to sell
or dispose of them or use them as collateral for loans.
(c) If at the time of issuance or release from Escrow of any Restricted Stock,
there is not in effect under the Securities Act of 1933, as amended (the
“Securities Act”) a registration statement covering the Shares to be issued, and
available for delivery a prospectus meeting the requirements of Section 10(a)(3)
of the Securities Act, Participant shall, if required by the Company, as a
condition to issuance or delivery of the Shares, (i) deliver to the Company
Participant’s Investment Representation Statement in the form attached hereto as
Exhibit B; and/or (ii) make appropriate representations in a form satisfactory
to the Company that such Shares will not be sold other than (A) pursuant to an
effective registration statement under the Securities Act, or an applicable
exemption from the registration requirements of such Act; (B) in compliance with
all applicable state securities laws and regulations; and (C) in compliance with
all terms and conditions of the Plan, this Notice, and any other written
agreement between Participant and the Company or any Affiliates.

4

--------------------------------------------------------------------------------



4.    Vesting Schedule. The Shares will vest in accordance with the vesting
schedule and other provisions set forth or referred to in the Notice of Grant,
whereupon the Escrow and restrictions on transfer applicable to such vested
Shares under this Agreement will lapse. Any restrictions that lapse with respect
to shares of Restricted Stock upon vesting will lapse with respect to whole
Shares. Any Shares that do not become vested and released from Escrow following
a Measurement Date or termination of Participant’s Continuous Service not
resulting in a Measurement Date will be forfeited to and reacquired by the
Company at no cost to the Company and Participant will have no further rights
with respect to such forfeited Shares.
5.    Lock-Up. In connection with any underwritten public offering by the
Company of its equity securities pursuant to a registration statement filed
under the Securities Act, upon the request of the Company or the underwriters
managing such offering, during the Lock-up Period (as defined below) Participant
shall not, without the prior written consent of the Company or its underwriters,
directly or indirectly sell (except for tax-related sales described in Section
8(d)), make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, enter into any swap, hedging or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Shares or other securities into
which the Shares may be converted or that are issued in respect of the Shares
(other than those included in the registration). For this purpose, the “Lock-up
Period” means such period of time after the effective date of the registration
as is requested by the Company or the underwriters; provided that such period
shall not exceed 180 days (or such additional period as may reasonably be
requested by the Company or such underwriter to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports or
(ii) analyst recommendations and opinions, including (without limitation) the
restrictions set forth in Rule 2711(f)(4) of the National Association of
Securities Dealers and Rule 472(f)(4) of the New York Stock Exchange, as
amended, or any similar successor rules). The Company’s underwriters shall be
beneficiaries of the agreement set forth in this Section 5, and Participant
shall execute and deliver such other agreements as may be reasonably requested
by the Company or the underwriters that are consistent with the foregoing or
that are necessary to give further effect thereto. In addition, if requested by
the Company or the underwriters of Common Stock (or other securities) of the
Company, Participant shall provide, within ten (10) days of such request, such
information as may be required or reasonably requested by the Company or the
underwriters in connection with the completion of any public offering of the
Company’s securities pursuant to a registration statement filed under the
Securities Act. The obligations described in this Section 5 shall not apply to a
registration relating solely to employee benefit plans on Form S-1 or Form S-8
or similar forms that may be promulgated in the future, or a registration
relating solely to a Commission Rule 145 transaction on Form S-4 or similar
forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the Shares (or other securities)
subject to the foregoing restriction until the end of said one hundred and
eighty (180) day (or other) period. Participant agrees, and will cause any
transferee to agree, that any transferee of the award of Restricted Stock or
Shares acquired pursuant to the award of Restricted Stock shall be bound by this
Section 5.
6.    Section 409A. It is the intent of this Agreement that the issuance of
Restricted Shares be exempt from the requirements of Section 409A pursuant to
the regulations promulgated so that none of the Shares granted under the award
of Restricted Stock will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. For purposes
of this Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
7.    Death of Participant. Any distribution or delivery of Shares to be made to
Participant under this Agreement (including the Joint Escrow Instructions) will,
if Participant is then deceased, be made

5

--------------------------------------------------------------------------------



to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer, and (c) the agreement contemplated by Section 14(b).
8.    Tax Consequences, Withholding, and Liability.
(a) Participant understands that Participant may suffer adverse tax consequences
as a result of the grant or vesting of the Restricted Stock and issuance and/or
disposition of the Shares. Participant understands that the actual tax
consequences associated with the Restricted Stock and Shares are complicated and
depend, in part, on Participant’s specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. THEREFORE, PARTICIPANT SHOULD SEEK INDEPENDENT ADVICE
REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW AND THE TAX LAWS OF
ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY TO WHICH PARTICIPANT IS SUBJECT. By
receiving and acknowledging this grant of Restricted Stock, Participant
acknowledges and agrees that Participant has either consulted with a competent
tax advisor independent of the Company to obtain tax advice concerning the
Restricted Stock and Shares in light of Participant’s specific situation or has
had the opportunity to consult with such a tax advisor and has chosen not to do
so. Neither the Company nor any of its employees, counsel or agents has provided
to Participant, and Participant has not relied upon from the Company nor any of
its employees, counsel or agents, any written or oral advice or representation
regarding the U.S. federal, state, local and foreign tax consequences of the
receipt, ownership and vesting of the Restricted Stock, the issuance of Shares
pursuant to the grant of Restricted Stock, the other transactions contemplated
by this Agreement, or the value of the Company or the Restricted Stock at any
time. With respect to such matters, Participant relies solely on Participant’s
own advisors.
(b) Participant (and not the Company) shall be responsible for Participant’s own
tax liability that may arise as a result of the receipt, ownership and vesting
of the Restricted Stock, the issuance of Shares pursuant to the award of
Restricted Stock, or the other transactions contemplated by this Agreement.
Pursuant to such procedures as the Board or its Committee may specify from time
to time, the Company shall satisfy its obligations to pay withholding taxes or
other tax deposits in connection with the receipt, ownership and/or vesting of
the Restricted Stock, the issuance of Shares pursuant to the award of Restricted
Stock, or the other transactions contemplated by this Agreement in the minimum
amount required to satisfy such obligations in accordance with applicable law or
regulation (the “Tax Obligations”). If amounts paid by the Company in respect of
Tax Obligations are less than Participant’s tax obligations, Participant is
solely responsible for any additional taxes due. If amounts paid by the Company
in respect of Tax Obligations exceed Participant’s tax obligations,
Participant’s sole recourse will be against the relevant taxing authorities, and
the Company and its Affiliates will have no obligation to issue additional
shares or pay cash to Participant in respect thereof. Participant is responsible
for determining Participant’s actual income tax liabilities and making
appropriate payments to the relevant taxing authorities to fulfill Participant’s
tax obligations and avoid interest and penalties.
(c) Payment by the Company of the Tax Obligations will result in a commensurate
obligation of Participant to pay, or cause to be paid, to the Company or its
Affiliate the amount of Tax Obligations so paid, and the Escrow Agent shall not
be required to release any of the affected Shares from the Escrow and the
Company shall not be obligated to deliver any pecuniary interest in the affected
Shares to the Participant unless and until Participant has satisfied this
obligation. Subject to the preceding sentence, the Board or its Committee, in
its sole discretion and pursuant to such procedures as it may specify from time
to time, may

6

--------------------------------------------------------------------------------



permit Participant to satisfy the Tax Obligations, in whole or in part (without
limitation) by any of the following means or any combination of two or more of
the following means: (i) paying cash, (ii)  having the Escrow Agent deliver to
the Company Shares otherwise deliverable to Participant having a Fair Market
Value equal to the amount of such Tax Obligations, (iii) having the Company
withhold the amount of such Tax Obligations from Participant’s paycheck(s), (iv)
delivering to the Company already vested and owned Shares having a Fair Market
Value equal to such Tax Obligations, or (v) selling such number of such Shares
otherwise deliverable to Participant having an aggregate Fair Market Value equal
to the amount of the Tax Obligations through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise). To the
extent determined appropriate by the Company in its discretion, it shall have
the right (but not the obligation) to cause Participant to satisfy any or all
Tax Obligations by having the Escrow Agent deliver to the Company Shares
otherwise deliverable to Participant having an aggregate Fair Market Value equal
to the amount of such Tax Obligations. If, at the time Shares are to be issued,
to the extent that those Shares cannot be sold within three months pursuant to
Rule 144 and are not otherwise freely tradeable on a national securities
exchange or market system (and for this purpose, a blackout pursuant to the
Company’s insider trading policy will not be considered to render the Shares not
freely tradeable), Participant may in Participant’s sole discretion satisfy the
Tax Obligations by electing to have the Escrow Agent deliver to the Company such
number of Shares otherwise deliverable to Participant, and/or by surrendering
such number of Shares already delivered to Participant or other shares of the
Company’s common stock, having an aggregate Fair Market Value equal to the
amount of such Tax Obligations. In order to satisfy the Tax Obligations, the
Company will not withhold the amount of such Tax Obligations from Participant’s
paycheck[s] and/or any other amounts payable to Participant unless the amount
generated by any other method used to satisfy such Tax Obligations is not
sufficient to satisfy such Tax Obligations in their entirety.
(d) If (i) on a date that the risk of forfeiture to the Company as described in
this Notice lapses with respect to some or all of the Restricted Stock (“Lapse
Date”) the Company’s Common Stock is listed and trades on a recognized stock
exchange or market system; and (ii) Participant incurs a tax liability on such
Lapse Date as a result of such lapse, then the Applicable Percentage (as defined
below) of the Restricted Stock with respect to which the risk of forfeiture
shall have lapsed on the Lapse Date, shall be sold within an administratively
reasonable period of time on or after the Lapse Date by a broker selected or
approved by the Company at such fees and pursuant to such rules and process as
the Company may reasonably approve. Participant will bear the brokerage fees and
other costs associated with sales and related transmission of funds. The net
proceeds from such sale shall be remitted to the relevant tax authorities as
determined by the Company for Participant’s benefit in the amounts directed by
the Company, or paid to the Company in reimbursement of any Tax Obligations paid
by the Company, and any remaining net proceeds shall be delivered to Participant
or a brokerage account maintained for Participant. For these purposes the
“Applicable Percentage” means forty-five percent (45%), provided that the
Company may in its discretion from time to time adjust the Applicable Percentage
to an amount reasonably expected to be required to satisfy any or all Tax
Obligations and selling expenses. Participant shall have no right to affect or
influence any adjustments that the Company may elect to make to the Applicable
Percentage for this purpose. There is no assurance that sale of the Applicable
Percentage of the Shares will be adequate to cover Participant’s tax
liabilities, and Participant is responsible for payment of any taxes in excess
of amounts paid on behalf of Participant.
(e) Under Section 83(a) of the Code, Participant will generally be taxed on the
shares of Restricted Stock subject to this award on the date(s) such shares of
Restricted Stock vest and the forfeiture restrictions lapse, based on their Fair
Market Value on such date, at ordinary income rates subject to payroll and
withholding tax and tax reporting, as applicable. Under Section 83(b) of the
Code, Participant may elect to be taxed on the shares of Restricted Stock on the
Issuance Date, based upon their Fair Market Value on

7

--------------------------------------------------------------------------------



such date, at ordinary income rates subject to payroll and withholding tax and
tax reporting, as applicable. If Participant elects to accelerate the date on
which Participant is taxed on the shares of Restricted Stock under Section
83(b), an election (an “83(b) Election”) to such effect must be filed with the
Internal Revenue Service within 30 days from the Issuance Date and applicable
withholding taxes must be paid to the Company at that time. The foregoing is
only a summary of the federal income tax laws that apply to the shares of
Restricted Stock under this Agreement and does not purport to be complete. The
actual tax consequences of receiving or disposing of the shares of Restricted
Stock are complicated and depend, in part, on Participant’s specific situation
and may also depend on the resolution of currently uncertain tax law and other
variables not within the control of the Company. THEREFORE, PARTICIPANT SHOULD
SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX
LAW AND THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY TO
WHICH PARTICIPANT IS SUBJECT. By receiving this grant of Restricted Stock,
Participant acknowledges and agrees that Participant has either consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the Shares in light of Participant’s specific situation or has had the
opportunity to consult with such a tax advisor and has chosen not to do so. If
Participant determines to make an 83(b) Election, it is Participant’s
responsibility to file such an election with the Internal Revenue Service within
the 30-day period after the Issuance Date, to deliver to the Company a signed
copy of the 83(b) Election, to file an additional copy of such election form
with Participant ’s federal income tax return for the calendar year in which the
Issuance Date occurs, and to pay applicable withholding taxes to the Company at
the time that the 83(b) Election is filed with the Internal Revenue Service.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars. No adjustment shall be made for
any dividends (ordinary or extraordinary, whether cash, securities, or other
property) or distributions or other rights for which the record date is prior to
the date Shares are issued, except as provided in Section 11. After such
issuance and recordation, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares. Any dividends or distributions payable with
respect to unvested Restricted Stock will be subject to the same restrictions
and vesting requirements as the shares of Restricted Stock with respect to which
they are paid and shall be held in escrow by an authorized officer of the
Company in accordance with the terms of the Joint Escrow Instructions attached
hereto as Exhibit A.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF
IS EARNED ONLY BY SATISFYING THE CONDITIONS SET FORTH THEREIN AND CONTINUING,
PURSUANT TO THE TERMS OF THIS AGREEMENT, TO PROVIDE SERVICE AT THE WILL OF THE
COMPANY (OR THE AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT TO PROVIDE SERVICES FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S SERVICE AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT
NOTICE, AND WITH OR WITHOUT CAUSE.

8

--------------------------------------------------------------------------------



11.    Capital Structure Adjustments. Except as otherwise provided herein,
appropriate and proportionate adjustments shall be made in the number and class
of Shares (or any other securities or other property as to which the Shares may
be exchanged for, converted into, or otherwise transferred) subject to the award
of Restricted Stock in the event of a stock dividend, stock split, reverse stock
split, recapitalization, reorganization, merger, consolidation, separation, or
like change in the capital structure of the Company that directly affects the
class of shares to which such Shares belong.


12.    Additional Conditions to Issuance of Stock.


(a)    Legal and Regulatory Compliance. The issuance and release from Escrow of
Shares shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. If at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary as a condition to the issuance or release from Escrow of Shares to
Participant (or his or her estate), such issuance or delivery will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. If the Company determines that the issuance or delivery of any Shares
will violate federal securities laws or other applicable laws or regulations or
the requirements of any exchange or market system upon which the Shares are
listed, the Company may defer issuance or release from Escrow until the earliest
date at which the Company reasonably anticipates that the issuance or release
from Escrow of Shares will no longer cause such violation. The Company will make
all reasonable efforts to meet the requirements of any such state or federal law
or securities exchange and to obtain any such consent or approval of any such
governmental authority, but the inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance or release from
Escrow of any Shares shall relieve the Company of any liability in respect of
the failure to issue or release from Escrow such Shares as to which such
requisite authority shall not have been obtained. As a condition to the issuance
or release from Escrow of Shares, the Company may require Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.


(b)    Obligations to the Company. As a condition to vesting and release from
Escrow of any shares of Restricted Stock, Participant must enter into the
Company’s Intellectual Property Assignment and Confidential Information
Agreement, or a similar or successor agreement for the protection of the
Company’s intellectual property and confidential information, in form specified
by the Company (the “Proprietary Interests Agreement”), if the Participant has
not already done so, and Participant’s receipt of any Shares released from the
Escrow will constitute Participant’s agreement to the Proprietary Interests
Agreement. If Participant breaches in any material respect the Proprietary
Interests Agreement or any other contract between Participant and the Company,
or Participant’s common law duty of confidentiality or trade secret protection,
the Company may suspend any vesting of any Restricted Stock pending
Participant’s cure of such breach.
13.    Handling of Shares; Restrictive Legends and Stop-Transfer Orders.
(a)    Certificates or Book Entries. The Company may in its discretion issue
physical certificates representing Shares, or cause the Shares to be recorded in
book entry or other electronic form and reflected in records maintained by or
for the Company. The Secretary of the Company, or such other escrow holder as
the Secretary may appoint, shall retain physical custody of any certificate
representing Shares that have not vested and been released from Escrow.

9

--------------------------------------------------------------------------------





(b)    Legends. Each certificate or data base entry representing any Shares may
be endorsed with legends substantially as set forth below, as well as such other
legends as the Company may deem appropriate to comply with applicable laws and
regulations:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF ANY UNDERWRITTEN
PUBLIC OFFERING OF THE COMPANY’S SECURITIES SET FORTH IN AN AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER PRIOR TO THE EXPIRATION OF SUCH PERIOD
WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND RESTRICTIONS ON TRANSFER SET FORTH IN A RESTRICTED STOCK
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH REQUIREMENTS
AND RESTRICTIONS IN FAVOR OF THE ISSUER OR ITS ASSIGNEE(S) ARE BINDING ON THE
TRANSFEREES OF THESE SHARES.


(c)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.


(d)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or any other agreement to which the
Shares are subject or any laws governing the Shares or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.


14.    Restrictions on Transfer.
(a) Restricted Stock. Except as otherwise expressly provided in this Agreement,
the Restricted Stock that has not vested and been released from Escrow and the
rights and privileges conferred by this Agreement will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any Restricted Stock that has not vested and been released
from Escrow or any right or privilege conferred by this Agreement, or upon any
attempted sale under any execution, attachment or similar process, this grant
and the rights and privileges conferred hereby immediately will become null and
void.
(b) Restrictions Binding on Transferees. In addition to any other restrictions
set forth herein, any transfer of Shares that have not vested and been released
from Escrow or any interest therein shall be conditioned upon the transferee
agreeing in writing, on a form prescribed by the Company, to be bound by all
provisions of this Agreement. Any sale or transfer of the Shares shall be void
unless the provisions of this Agreement are satisfied.

10

--------------------------------------------------------------------------------



15.    Additional Agreements.
(a) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to administration of this Agreement, the Restricted Stock through any
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
(b) Personal Information. To facilitate the administration of the Plan and this
Agreement, it may be necessary for the Company (or its payroll administrators)
to collect, hold and process certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Company Common Stock or
directorships held in the Company, details of all awards issued under the Plan
or any other entitlement to shares of Company Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”)
and to transfer this Data to certain third parties such as transfer agents,
stock plan administrators, and brokers with whom Participant or the Company may
elect to deposit any Shares. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s Data for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan. Participant understands that
Data will be transferred to the Company’s transfer agent, broker, administrative
agents or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Participant
authorizes the Company, the Company’s broker, administrative agents, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. The Participant understands if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Company will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant's consent is
that the Company would not be able to grant Restricted Stock or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative. Finally, upon request of the Company, Participant agrees to
provide an executed data privacy consent form to the Company that the Company
may deem necessary to obtain under applicable data privacy laws or regulations,
either now or in the future. Participant understands that he or she will not be
able to participate in the Plan if he or she fails to execute any such consent
or agreement.

11

--------------------------------------------------------------------------------



(c) Proprietary Information. Participant agrees that all financial and other
information relating to the Company furnished to Participant constitutes
“Proprietary Information” that is the property of the Company. Participant shall
hold in confidence and not disclose or, except within the scope of Participant’s
Service, use any Proprietary Information. Participant shall not be obligated
under this paragraph with respect to information Participant can document is or
becomes readily publicly available without restriction through no fault of
Participant. Upon termination of Participant’s employment, Participant shall
promptly return to Company all items containing or embodying Proprietary
Information (including all copies). This paragraph supplements, but does not
limit, any other agreement between Participant and the Company, or any
applicable law, related to protection, ownership, or use of the Company’s
information or property.
(d) Consideration. Except as may otherwise be set forth in the applicable Notice
of Grant, Restricted Stock is issued in consideration of services provided by
Participant and/or other benefit to the corporation within the meaning of
Section 152 of the General Corporation Law of the State of Delaware; Participant
is not required to make any cash payment to the Company in respect of issuance
or delivery of Restricted Stock.
16.    General.
(a) No Waiver; Remedies. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision ,
or prevent that party from thereafter enforcing such provision and each and
every other provision of this Agreement. The rights granted both parties herein
are cumulative and shall not constitute a waiver of either party’s right to
assert all other legal remedies available to it under the circumstances.
(b) Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
(c) Notices. Any notice under this Agreement shall be in writing (which shall
include electronic transmission) and shall be deemed received (i) the business
day following electronic verification of receipt if sent electronically, (ii)
upon personal delivery to the party to whom the notice is directed, (iii) the
business day following deposit with a reputable overnight courier, or (iv) five
days after deposit in the U.S. mail, First Class with postage prepaid. Notice
shall be addressed to the Company at its principal executive office and to
Participant at the address that he or she most recently provided to the Company.
Participant agrees that it is Participant’s responsibility to notify the Company
of any changes to his or her mailing address so that Participant may receive any
shareholder information to be delivered by regular mail.


(d) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified. The Board or its
Committee will have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any shares
of Restricted Stock have vested). All actions taken and all interpretations and
determinations made by the Plan Administrator in good faith will be final and
binding upon Participant, the Company and all other interested

12

--------------------------------------------------------------------------------



persons. Neither the Board or its Committee nor any person acting on behalf of
the Board or its Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
(e) Modifications to the Agreement. Modifications to this Agreement can be made
only in an express written contract executed by a duly authorized officer of the
Company and shall not require the consent of the Participant unless such
modification would materially adversely affect the rights of the Participant
under this Agreement. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
award of Restricted Stock.
(f) Governing Law; Severability. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Delaware. If any provision
of this Agreement becomes or is declared by a court or arbitrator having
jurisdiction over a dispute hereunder to be illegal, unenforceable or void, such
provision shall be amended to the extent necessary to conform to applicable law
so as to be valid and enforceable and to achieve, to the extent possible, the
economic, business and other purposes of such illegal, unenforceable, or void
provision or, if such provision cannot be so amended without materially altering
the intention of the parties, then such provision shall deleted from this
Agreement and the remainder of this Agreement shall continue in full force and
effect.
(g) Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement (including the exhibits referenced herein, including the Joint
Escrow Instructions), along with any Separate Agreement (to the extent
applicable) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. Participant expressly warrants that Participant is not executing this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Participant has read and understands the terms and
provisions of the Plan and this Agreement, and agrees with the terms and
conditions of this grant of Restricted Stock in accordance with the Plan and
this Agreement.
(h) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

13

--------------------------------------------------------------------------------







EXHIBIT A


EXPLANATORY COVER SHEET
JOINT ESCROW INSTRUCTIONS
These Joint Escrow Instructions are intended for use with The Rubicon Project,
Inc. 2014 Stock Incentive Plan Market Stock Award Agreement (the “Restricted
Stock Agreement”).
These Joint Escrow Instructions are used for issuances of shares of the
Corporation’s Common Stock subject to vesting (“Restricted Stock”) pursuant to
the Restricted Stock Agreement. The Restricted Stock is subject to forfeiture to
the Corporation unless and until the Restricted Stock shall have vested in the
manner set forth in the Restricted Stock Agreement and the restrictions set
forth in the Restricted Stock Agreement shall have lapsed. The Restricted Stock
is also subject to various restrictions on transfer as set forth in the
Restricted Stock Agreement until the time that the Common Stock is publicly
traded and any lock-up period has expired or a Change in Control of the
Corporation occurs. The Escrow Agent, generally the Secretary, Assistant
Secretary or General Counsel of the Corporation, holds any stock certificate or
other documentation representing the shares underlying the grant of Restricted
Stock in escrow in a secure location. If the Corporation is holding the
certificate or other documentation, please use the following procedures:
Get an originally signed copy of the Restricted Stock Agreement and the Joint
Escrow Instructions.
Place these original documents, together with any original stock certificate or
other original documentation representing the escrowed shares and a copy of the
check used for payment (if applicable) in a secure (preferably locked) location.
These documents should be delivered personally to the Escrow Agent. The
documents should be in an envelope (one for each grantee) clearly labeled with
the grantee’s name and the grant number on the outside.
Place a note in any other files or records referring to the Restricted Stock
Agreement that the original stock certificate or other documentation has been
transferred to the secure location on a specific date. Put a copy of the stock
certificate or other documentation, the Restricted Stock Agreement and the Joint
Escrow Instructions in a separate file used for day to day administration of the
2014 Equity Incentive Plan.
Calendar the expiration of the vesting on the administrative calendar so that
the shares can be released from escrow in a timely manner. Confirm that the
restrictions on transfer have lapsed before releasing any shares from escrow,
even vested shares.



14

--------------------------------------------------------------------------------



JOINT ESCROW INSTRUCTIONS
[Escrow Agent]THE RUBICON PROJECT, INC.
12181 BLUFF CREEK DRIVE, 4TH FLOOR
LOS ANGELES, CALIFORNIA 90094
Dear Sir:
As Escrow Agent for both The Rubicon Project, Inc., a Delaware corporation
(“Corporation”), and the undersigned grantee of stock of the Corporation
(“Grantee”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain The Rubicon Project, Inc.
2014 Equity Incentive Plan Market Stock Award Agreement (“Agreement”), dated
________, to which a copy of these Joint Escrow Instructions is attached as
Exhibit A, in accordance with the following instructions:
These Joint Escrow Instructions are used for issuances of shares of the
Corporation’s Common Stock subject to vesting (“Restricted Stock”) pursuant to
the Agreement. The Restricted Stock is subject to forfeiture to the Corporation
unless and until the Restricted Stock shall have vested in the manner set forth
in the Agreement and the restrictions set forth in the Agreement shall have
lapsed. At such time, the shares underlying the Restricted Stock shall be
released from escrow to the Grantee.
Any dividends or distributions payable with respect to unvested Restricted Stock
will be subject to the same restrictions as the shares of Common Stock
underlying the Restricted Stock with respect to which they are paid and will be
deposited in the Escrow and held by the Escrow Agent, and will be released from
the Escrow at the same time as the underlying shares of Restricted Stock.
In the event the Restricted Stock shall fail to vest as set forth in the
Agreement, the Corporation or its assignee will give to Grantee and you a
written notice specifying the number of shares of stock to be forfeited to the
Corporation, the purchase price (if any), and the time for a closing hereunder
at the principal office of the Corporation. Grantee and the Corporation hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.
At the closing you are directed (a) to date any stock assignments necessary for
the transfer in question, (b) to fill in the number of shares being transferred,
and (c) to deliver same, together with any certificate or other documentation
evidencing the shares of stock to be transferred, to the Corporation against the
simultaneous delivery to you of the purchase price (if any) of the number of
shares of stock being forfeited to the Corporation.
Grantee irrevocably authorizes the Corporation to deposit with you any
certificates or other documentation evidencing shares of stock to be held or
controlled by you hereunder and any additions and substitutions to said shares
as specified in the Agreement. Grantee does hereby irrevocably constitute and
appoint you as Grantee’s attorney-in-fact and agent for the

15

--------------------------------------------------------------------------------



term of this escrow to execute with respect to such securities and other
property all documents of assignment and/or transfer and all stock certificates
or other documentation necessary or appropriate to make all securities
negotiable and complete any transaction herein contemplated.
This escrow shall terminate upon vesting of the Restricted Stock but only if the
restrictions placed on the Restricted Stock and described in the Agreement
relating to restrictions on transfer shall have lapsed. At such time, the shares
underlying the Restricted Stock shall be released to the Grantee but only upon
Grantee’s satisfaction of any and all Tax Obligations (as defined in the
Agreement) and other applicable conditions under the Restricted Stock Agreement
and the Plan.
If at the time of termination of this escrow you have in your possession any
documents, securities, or other property belonging to Grantee, you shall deliver
all of same to Grantee and shall be discharged of all further obligations
hereunder; provided, however, that if at the time of termination of this escrow
you are advised by the Corporation that the property subject to this escrow is
the subject of a pledge or other security agreement, you shall deliver all such
property to the pledgeholder or other person designated by the Corporation.
Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.
You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Grantee while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
You are hereby expressly authorized to disregard any and all warnings given by
any of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
You shall not be liable in any respect on account of the identity, authority or
rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.
You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

16

--------------------------------------------------------------------------------



Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an employee of the Corporation or if you shall resign by written
notice to each party. In the event of any such termination, the Corporation may
appoint any officer or assistant officer of the Corporation as successor Escrow
Agent and Grantee hereby confirms the appointment of such successor or
successors as Grantee’s attorney-in-fact and agent to the full extent of your
appointment.
If you reasonably require other or further instruments in connection with these
Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall cooperate in furnishing such instruments.
It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the securities, you are
authorized and directed to retain in your possession or control without
liability to any person all or any part of said securities until such dispute
shall have been settled either by mutual written agreement of the parties
concerned or by a final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but you shall be under no duty whatsoever to institute or defend any
such proceedings.
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery, delivery by express courier
or five days after deposit in the United States Post Office, by registered or
certified mail with postage and fees prepaid, addressed to each of the other
parties hereunto entitled at the following addresses, or at such other addresses
as a party may designate by ten days’ advance written notice to each of the
other parties hereto:
CORPORATION:    THE RUBICON PROJECT, INC.
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
Attn: General Counsel
GRANTEE:    NAME
    
    
ESCROW AGENT:    [Name]
The Rubicon Project, Inc.
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
By signing these Joint Escrow Instructions you become a party hereto only for
the purpose of said Joint Escrow Instructions; you do not become a party to the
Agreement.
You shall be entitled to employ such legal counsel and other experts (including
without limitation the firm of Gibson, Dunn & Crutcher LLP) as you may deem
necessary properly to advise you in connection with your obligations hereunder.
You may rely upon the advice of such

17

--------------------------------------------------------------------------------



counsel, and may pay such counsel reasonable compensation therefor. The
Corporation shall be responsible for all fees generated by such legal counsel in
connection with your obligations hereunder.
This instrument shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. It is understood
and agreed that references to “you” or “your” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Corporation may at any time or from time to time assign its
rights under the Agreement and these Joint Escrow Instructions in whole or in
part.
This Agreement shall be governed by and interpreted and determined in accordance
with the laws of the State of California, as such laws are applied by the
California courts to contracts made and to be performed entirely in California
by residents of that state.
Very truly yours,
 
 
 
 
 
 
 
 
THE RUBICON PROJECT, INC.:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GRANTEE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
 
 
 
 
 
 
ESCROW AGENT:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








18

--------------------------------------------------------------------------------





EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT


PARTICIPANT     :    


COMPANY    :    THE RUBICON PROJECT, INC.


SECURITY    :    COMMON STOCK


AMOUNT    :    
DATE            :    
    
In connection with the receipt of the above-listed Securities, the undersigned
Participant represents to the Company the following:
(a)Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Participant is
acquiring these Securities for investment for Participant’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
(b)    Participant acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of
Participant’s investment intent as expressed herein. In this connection,
Participant understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Participant’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one year or any other fixed
period in the future. Participant further understands that the Securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Participant
further acknowledges and understands that the Company is under no obligation to
register the Securities. Participant understands that the certificate evidencing
the Securities shall be imprinted with any legend required under applicable
securities laws and regulations.
(c)    Participant is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions. Rule 701 provides that if the issuer qualifies under
Rule 701 at the time of the grant of Restricted Stock to Participant, the grant
shall be exempt from registration under the Securities Act. In the event the
Company becomes subject to the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934, ninety (90) days thereafter (or such longer
period as any market stand-off agreement may require) the Securities exempt
under Rule 701 may be resold, subject to the satisfaction of the applicable
conditions specified by Rule 144, including in the case of Affiliates (1) the
availability of certain public information about the Company, (2) the amount of
Securities being sold during any three (3)

19

--------------------------------------------------------------------------------



month period not exceeding specified limitations, (3) the resale being made in
an unsolicited “broker’s transaction”, transactions directly with a “market
maker” or “riskless principal transactions” (as those terms are defined under
the Securities Exchange Act of 1934) and (4) the timely filing of a Form 144, if
applicable.


If the Company does not qualify under Rule 701 at the time of grant of
Restricted Stock, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require (i) the
availability of current public information about the Company; (ii) the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and (iii) in the case of the sale
of Securities by an Affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.
(d)    Participant further understands that if all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption shall be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 shall have a substantial burden of proof in establishing that
an exemption from registration is available for such offers or sales, and that
such persons and their respective brokers who participate in such transactions
do so at their own risk. Participant understands that no assurances can be given
that any such other registration exemption shall be available in such event.
 
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
Date:
 



 

20